Order filed January 5, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00042-CR
                                         __________

                      JENNIFER MARIE VALLEY, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 29th District Court

                                    Palo Pinto County, Texas

                                  Trial Court Cause No. 14161F


                                           ORDER
       This appeal has been unduly stalled due to the failure of appellant’s retained counsel,
Judith Mattern Hearn, to file an appellate brief. The brief was originally due on June 23, 2011.
On June 22, counsel filed her first motion for extension, which this court granted. On August 8,
counsel filed her second motion for extension, which was also granted. On September 2, counsel
filed her third motion for extension, which was also granted, extending the due date to October 7.
After counsel failed to file a brief, this court entered a stand-and-deliver order on November 3.
In the order, this court directed counsel to either file a brief by November 16, 2011, at 11:00 a.m.
or appear in person at that time and explain the inordinate delay in the preparation of appellant’s
brief. Counsel appeared in person at the designated time and informed the court that she
expected to have the brief filed before the end of the week, which would have been Friday,
November 18, 2011.      In the interest of justice, this court afforded counsel extra time; we
informed counsel by letter dated November 18 that the brief was due on or before December 2,
2011. After counsel again failed to file a brief, this court issued an order on December 15, 2011,
in which we specifically ordered Judith Mattern Hearn to file a brief on behalf of appellant on or
before 9:00 a.m. on December 22, 2011, in this court. In the order, we also informed counsel
that, if she failed to obey the order, “a contempt proceeding may be initiated” against her.
       Despite being warned of impending contempt proceedings, counsel has yet to file an
appellate brief. Accordingly, we abate the appeal and remand the cause to the trial court. The
trial court is instructed to conduct a hearing on or before February 3, 2012, to determine the
following:
      1. Whether Judith Mattern Hearn should be held in contempt of court;

      2. Whether Jennifer Marie Valley desires to prosecute this appeal; and
      3. Whether Jennifer Marie Valley is indigent, or if not indigent, whether Judith
         Mattern Hearn has abandoned the appeal.

The trial court is directed to make appropriate findings and recommendations pursuant to TEX. R.
APP. P. 38.8(b). The clerk of the trial court is directed to prepare and forward to this court a
supplemental clerk’s record containing the findings, recommendations, and any orders of the trial
court. The court reporter is directed to prepare and forward to this court the reporter’s record
from the hearing. The supplemental records are due to be filed in this court on or before
February 21, 2012.
       The appeal is abated.


                                                             PER CURIAM
January 5, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.

                                                 2